Citation Nr: 1145181	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  06-34 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an extension of the temporary total rating for the Veteran's right shoulder based on April 14, 2009, surgery necessitating the need for convalescence under 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to June 2001 and from February 2003 to July 2004. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from July 2005, November 2009, and December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In September 2011, the Veteran presented testimony before the undersigned during a videoconference hearing. 

The Veteran has raised a claim of entitlement to an increased disability rating for his service-connected right shoulder disability.  This matter has yet to be adjudicated by the RO.  Accordingly, it is referred to the AOJ for appropriate action.

The issue of entitlement to service connection for sleep apnea being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service; the evidence supports a finding that the current tinnitus disability is related to service.

2.  The clinical findings demonstrate that prior to July 1, 2009, the Veteran had recovered sufficiently from right shoulder surgery to return to work; no further convalescence was required.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for an extension of a temporary total rating for the Veteran's right shoulder based on surgery necessitating the need for convalescence under 38 C.F.R. § 4.30 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.30 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With regard to the claim of entitlement to service connection for tinnitus, the Veteran was sent letters in February 2005 and May 2005 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal in July 2005.  However, fully compliant notice, including how VA establishes disability ratings and effective dates, was later issued in an October 2006 communication, and the claim was thereafter readjudicated in October 2006.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

As to the claim of entitlement to an extension of a temporary total convalescence rating beyond July 1, 2009 under 38 C.F.R. § 4.30 following right shoulder surgery, the Veteran was sent a letter in July 2009 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal, prior to the adjudication of the matter in November 2009.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claims are of record, including testimony provided at a September 2011 video conference hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for Tinnitus

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Initially, the Board notes that the Veteran's service treatment records are not available for review.  VA has made several attempts to locate those records and deemed that further attempts would be futile in a formal memorandum of unavailability in June 2005. 

In cases where service medical records are unavailable, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran alleges that he is entitled to service connection for tinnitus as due to in-service noise exposure.  He testified in September 2011 that he began experiencing tinnitus during service and that he continues to experience it to the present day.

The Veteran was afforded a VA examination in March 2005, within a year of discharge of his second period of service.  He presented with complaints of periodic tinnitus, occurring approximately twice a week.  He related a history of ear infections during service.  He reported in-service loud noise exposure from convoys, missiles and incoming fire.  No hearing protection was provided.  Post-service, the Veteran also reported loud noise exposure in his employment as a security officer, because "he had to qualify once a year," which appears to be a reference to weapons or marksmanship testing.  

Based on the evidence presented, the Board finds that service connection for tinnitus is warranted.  In this regard, the Veteran has related that he was exposed to noise in service and that he has continuously experienced ringing in his ears since service.  He is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

Here, the Veteran is competent to report noise exposure and ringing in the ears.  Furthermore, the Board finds that the Veteran has presented credible testimony regarding the onset of his tinnitus.  Moreover, noise exposure appears consistent with the circumstances of his service.  38 U.S.C.A. § 1154.  Indeed, service connection is in effect for posttraumatic stress disorder as due to in-service combat exposure.  

Considering the totality of the evidence, to include the Veteran's credible assertions of in-service noise exposure and of a longstanding history of tinnitus, the record is found to be at least in equipoise as to its etiology.  Accordingly, when resolving all doubt in the Veteran's favor, service connection for tinnitus is granted.

Extension of a Temporary Total Rating

The Veteran underwent surgery on his right shoulder on April 14, 2009.  A temporary total rating was assigned following such procedure, and is in effect from April 14, 2009, until July  1, 2009.  He claims entitlement to an extension of the temporary total rating beyond July 1, 2009, based on the continued need for convalescence.  For the reasons that follow, the Board concludes that such an extension is not warranted in this case. 

Under 38 C.F.R. § 4.30, a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  The termination of total ratings under this section are not subject to the notice and other procedural requirements under 38 C.F.R. § 3.105(e).  An extension of 1, 2, or 3 months beyond the initial 3 months may be granted based on the factors enumerated above, and extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made, upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30.

Turning to the medical evidence of record, VA treatment reports demonstrate that the Veteran underwent surgical arthroscopy on the right shoulder for labral debridement and SLAP repair on April 14, 2009.  The postoperative rehabilitation plan indicated that he should wear a sling for four weeks.  

A VA treatment record dated July 1, 2009, reflects that the Veteran returned to work.  It was noted that the Veteran was on light duty status and continued to receive physical therapy.  Additional treatment records dated later that month show that the Veteran continued to work on light duty status.

In August 2009, the Veteran was afforded a VA examination.  He presented with complaints of chronic pain.  He was right-hand dominant.  The Veteran denied using any assistive device for his right shoulder.  At that time, he was employed as a corrections officer.  He indicated that he had returned to work on June 15, 2009.  He was on light duty status and he continued to undergo physical therapy three times week.  

The Veteran reported that his right shoulder disability affected his activities daily living in multiple ways.  He could not sleep on his right side and he had to sit down to tie his shoes.  He could only raise his right arm to about shoulder height.  He denied any flare-ups due to weather changes; however, he did experience flare-ups after physical activity.  Range of motion testing demonstrated forward flexion to 105 degrees.  Abduction was to 90 degrees. External rotation was to 55 degrees and internal rotation was to 15 degrees.  After repetitive use forward flexion was decreased to 100 degrees; abduction increased to 110 degrees; internal rotation was 0 and external rotation increased to 70 degrees.  The decrease in range of motion was secondary to pain not from fatigue, weakness, or lack of endurance.  There was no evidence of acromioclavicular bursitis.  

By means of a November 2009 decision, the RO granted a temporary total rating for post-surgical convalescence for the interval from April 14, 2009, to July 1, 2009, based on the surgery performed on April 14, 2009. 

In carefully reviewing the record, the Board finds that extension of the temporary total rating based on convalescence is not warranted.  It is acknowledged that the
Veteran's right shoulder residuals continued to impact his work functioning after the termination of his convalescence period.  Specifically, his movements were limited and he could perform only light duty.  While such findings are factors to be considered, they are not determinative of entitlement under 38 C.F.R. § 4.30.  The allegations of functional limitation, which continue today, must be considered in connection with the permanent schedular evaluation.

Whether or not the Veteran is still recovering from the April 2006 surgery, a total rating under 38 C.F.R. § 4.30 must be based on the specific criteria set forth in that section.  Here, there is no evidence of severe postoperative residuals such as an incompletely healed surgical wound, therapeutic immobilization of the right shoulder or arm, application of a cast, or the necessity for house confinement.  See 38 C.F.R. § 4.30(a)(2).  While these examples are not exclusive, they provide guidance as to the degree of severity contemplated under this section.  Based on the level of severity indicated by these examples, the Board finds that the Veteran's continued right shoulder pain and limitation of motion does not equate to severe postoperative residuals as contemplated under 38 C.F.R. § 4.30.  Notably, the Veteran does not have immobilization of the right shoulder and the record demonstrates that the Veteran returned to work prior to July 1, 2009.  Thus, the preponderance of the evidence weighs against a finding that the Veteran's right shoulder disability meets the criteria for an extension of the total rating based on surgery necessitating convalescence. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to an extension of a total rating based on surgery necessitating convalescence for the Veteran's right shoulder is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for tinnitus is granted, subject to governing criteria applicable to the payment of monetary benefits.

An extension of the temporary total rating for the Veteran's right shoulder based on surgery necessitating the need for convalescence under 38 C.F.R. § 4.30 is denied.


REMAND

The Board has determined that additional development is necessary prior to appellate review of the claim of service connection for sleep apnea. 

The Veteran contends that his currently diagnosed sleep apnea had its onset during his period of active military service and that he has continued to have sleep-related problems, such as fatigue, for many years. 

The Board notes that the Veteran's service treatment records are unavailable for review.  Again, in cases where service medical records are unavailable, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Post-service VA records demonstrate that the Veteran began seeking treatment for sleep related difficulties in April 2009.  In light of the above-cited unavailability of all of the Veteran's service treatment records, the Veteran's reports of a continuity of sleep-related issues since service discharge, and a current diagnosis of sleep apnea, the Board finds that a VA examination and etiology opinion is necessary in order to determine whether the Veteran's currently diagnosed sleep apnea is related to active service.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate medical specialist to determine the nature and extent of his sleep apnea.  The claims file, and a copy of this remand, will be reviewed by the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

After conducting any interviews with the Veteran or any appropriate clinical testing, the examiner must express an opinion as to whether it is as likely as not (50 percent or greater probability) that sleep apnea or other sleep disorder is causally related to his periods of active military service, or had its onset during the initial post-service year. 

A complete rationale for the above-requested opinion must be provided in a typewritten report. 

2.  Thereafter, the AMC/RO should re-adjudicate the Veteran's claim of service connection for sleep apnea in light of all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


